1. Are the plaintiffs the owners and entitled to the possession of the property, wheat and oats, as alleged in the complaint? Answer: Yes.
2. What is the value of the property seized? Answer: $92.50.
The court rendered judgment against defendant for the possession of the property and its value, $92.50. The court then allowed defendant to file an amended answer, setting up a counter-claim against plaintiff for damages arising out of a breach of the contract by plaintiff and retained the cause for the trial of the issues thus raised. These issues were tried before Justice, Judge, at April Term, 1917, and are as follows:
1. Did the plaintiffs fail to perform their part of the contract? Answer: No.
2. What damage, if any, is defendant Foggart entitled to recover of plaintiffs for failure to perform their part of contract? Answer: $ ______.
Whereupon the court rendered judgment that defendant recover nothing, and that defendant pay the costs. From these judgments the defendant appealed.
After a careful examination of the record, we fail to find any reversible error in the trial of the issues by either of the judges who tried them. The exception to the issues cannot be sustained. They present every contested matter presented by the *Page 825 
pleadings. That Judge Carter did not render a final judgment, but permitted defendant to amend his answer and set up a counter-claim, is a matter of which the defendant cannot complain, since it cures any previous error in refusing to submit such issue. This counterclaim was fairly submitted to the jury at a subsequent term by Judge Justice and found against defendant. None of the assignments of error are directed to trial of the counter-claim.
Upon the whole record, we find
No error.